AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                         ~- i ~ -·=·.n::~:J
                                                                                                     --    ~-'~'-~~~~'--~-~-1



                                    UNITED STATES DISTRICT COU T                                          rl       JAN 1. 8 2019_j
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                          CL~Hf~-UsDi-~ COURT
                     United States of America                               JUDGMENT I ~l{'tm11iN°A_iji,C(:\\'                 LIF~~~~¢
                                v.                                          (For Offenses Committe



              Eduardo Manuel Pereida-Delgadillo                             Case Number: l 9MJ20235

                                                                            Mayra L Garcia
                                                                            Defendant's Attorney


REGISTRATION NO. 82385298

THE DEFENDANT:
 lZl pleaded guilty to count( s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  I


 D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 IZl Assessment: $10 REMITTED IZl Fine: NO FINE
 lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, January 17, 2019
                                                                          Date of Imposition of Sentence



                                                                          HONORABLE MITCHELL D. DEMBIN
                                                                          UNITED ST ATES MAGISTRATE JUDGE


                                                                                                                               20235
